NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      CLIFFORD HOLYAN, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

            ODYSSEY CONSTRUCTION, Respondent Employer,

      CINCINNATI INSURANCE COMPANY, Respondent Carrier.

                             No. 1 CA-IC 18-0063
                               FILED 5-28-2019


               Special Action - Industrial Commission
                    ICA Claim No. 20081-620027
                      Carrier Claim No. 916370
      The Honorable Rachel C. Morgan, Administrative Law Judge

                            AWARD AFFIRMED


                               APPEARANCES

Clifford Holyan, Fort Defiance
Petitioner

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent, ICA
                  HOLYAN v. ODYSSEY/CINCINNATI
                       Decision of the Court


Lundmark, Barberich, La Mont & Slavin PC, Phoenix
By R. Todd Lundmark, Danielle Vukonich
Counsel for Respondent Employer/Carrier


                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1          Clifford Holyan seeks review of an Industrial Commission of
Arizona (“ICA”) award denying his request to reopen. Because reasonable
evidence supports the award, we affirm.

                             BACKGROUND

¶2             In 2008, while working for respondent employer Odyssey
Construction, Holyan injured his right shoulder when he fell several feet
down an elevator shaft. The ICA accepted the claim for benefits and issued
a permanent partial disability award in 2010. In 2013, Holyan began to
complain to doctors of neck pain. Orthopedic surgeon Ross Jones
eventually diagnosed Holyan with various degenerative conditions and
performed a cervical fusion of Holyan’s neck on February 22, 2018.
Believing his neck condition was related to his 2008 injury, Holyan filed a
petition to reopen his claim under Arizona Revised Statutes section
23-1061(H). Cincinnati Insurance Company, the respondent carrier, issued
a notice of claim status denying the petition and Holyan filed a request for
hearing.

¶3            At the subsequent evidentiary hearings, the ALJ received
testimony from Holyan, Dr. Jones, and orthopedic surgeon Irwin Shapiro.
Holyan acknowledged he did not have “medical evidence” to show that his
recent neck surgery was related to his 2008 industrial injury, but
nonetheless maintained that the prior injury caused his current neck
condition. Jones explained how Holyan’s condition had deteriorated under
a “conservative” treatment regimen and eventually required the cervical
fusion. Jones could not say, however, whether Holyan’s neck condition was
causally related to his 2008 shoulder injury, though he noted the MRIs and
x-rays he reviewed were consistent with a “degenerative process.”

                                     2
                  HOLYAN v. ODYSSEY/CINCINNATI
                       Decision of the Court

¶4           Shapiro offered a more definitive assessment: No evidence
indicated Holyan’s earlier injury caused his current neck pain. Shapiro
explained that the MRI did not disclose signs of trauma but rather
age-related degenerative changes. He added that this conclusion was
consistent with the opinion of the wider medical community that
“whiplash-type activity” or other trauma, generally cannot cause, or even
aggravate, such degenerative symptoms.

¶5             The ALJ’s award denied Holyan’s petition to reopen. To the
extent the opinions of Jones and Shapiro even conflicted, the ALJ resolved
that conflict in Shapiro’s favor. The ALJ ultimately concluded that Holyan
did not carry his burden to prove a new, additional or previously
undiscovered condition causally related to his 2008 injury. The ALJ
summarily affirmed the award denying reopening and Holyan timely
sought review in this court.

                               DISCUSSION

¶6            Holyan fails to develop any arguments in his opening brief.
He references potential issues relating to a labor market consultant and
functional capacity test, but those matters are not relevant to the ALJ’s
award in this case. Holyan also requests “complete review” of his
unscheduled permanent disability. Like respondents, we broadly construe
his request as arguing that the ALJ’s award is unsupported by the evidence.

¶7             In reviewing the ICA’s awards and findings, we defer to the
ALJ’s factual findings but review legal conclusions de novo. Sun Valley
Masonry, Inc. v. Indus. Comm’n, 216 Ariz. 462, 463–64, ¶ 2 (App. 2007). Any
claimant seeking to reopen a previously accepted claim under § 23-1061(H)
“must establish the existence of a new, additional or previously
undiscovered condition and a causal relationship between that condition
and the prior industrial injury.” Id. at 464–65, ¶ 11. Claimants must prove
a causal connection exists through “sufficient evidence,” requiring expert
medical testimony when the connection is not readily apparent—their own
opinions or theories on causation will not suffice. Id. at 465, ¶ 11; Eldorado
Ins. Co. v. Indus. Comm’n, 27 Ariz. App. 667, 670 (1976). Such testimony
cannot, however, sustain a reopening when it establishes only the
possibility of a causal connection. Payne v. Indus. Comm’n, 136 Ariz. 105, 108
(1983); Lamb v. Indus. Comm’n, 13 Ariz. App. 408, 411 (1970). If a conflict
between experts arises, the ALJ must resolve it, and we will not disturb that
resolution unless it has no evidentiary support. Stainless Specialty Mfg., Co.
v. Indus. Comm’n, 144 Ariz. 12, 19 (1985); Condos v. Indus. Comm’n, 92 Ariz.
299, 301–02 (1962).

                                      3
                  HOLYAN v. ODYSSEY/CINCINNATI
                       Decision of the Court

¶8            The evidence supports the ALJ’s award denying reopening.
Although Holyan stated his sincere belief that his 2008 injury caused his
current neck symptoms, the causal connection between the two—separated
by years and not visible to the naked eye—was not readily apparent. As
such, Holyan needed to establish that connection with expert medical
testimony. But Jones, Holyan’s expert, could not say whether his prior
industrial injury caused his current neck condition. At best, Jones
suggested that a causal connection between the two could possibly exist,
but that cannot sustain a claimant’s burden of proof.

¶9            In any case, the ALJ found Shapiro’s opinion was “more
probably correct and well-founded to a reasonable degree of medical
probability.” The evidence supports that finding. Unlike Jones, Shapiro
examined Holyan near the time of his fall and did not note any injury
related to Holyan’s neck. Shapiro also reviewed the MRI and Jones’s
records in forming his opinion. Lastly, Shapiro explained how his opinion
was consistent with the view of the wider medical community as to whether
a single traumatic incident could cause or aggravate Holyan’s present
condition. Accordingly, “[w]e do not decide here that either of these
doctors are right, or wrong. We merely indicate there is a conflict and that
it was resolved by the [ALJ] in such a way that the[] findings are reasonably
supported by the evidence.” Condos, 92 Ariz. at 301–02.

                              CONCLUSION

¶10          We affirm the award denying Holyan’s petition to reopen.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4